Title: To Thomas Jefferson from J. Gilmer, June 1820
From: Gilmer, J.
To: Jefferson, Thomas

Sir I made a trial the other morning to The End of the house to get it off the first floor and raised it about 6 inches with one piece with the weight of Twelve men on it all of which I suppose weighed about 1500 with a piece of about 24 feet in length giving about 18 Inches power & I thought it quite Practicable to  raise it with about 4 more Pieces of the same power provided that I had a Good Foundation to raise on I think that  of  will do as time is scarce but I think my first plan best of haveing a wall But I find time will not admit of it I should be Glad to have the hands on monday morning to Get in the hurst & tell them to bring all the shades they have to Clean out the pit to get in the back silo